DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claim 22, 24, 26, 28-30, 33-34 are amended and field on 4/13/2022.
Claim 25 is cancelled.
The amendment to claims overcome the claims’ objection and 112b rejection in the action mailed on 12/14/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24, 26-28, 31-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton et al. (US. 20040175410A1) (“Ashton”) in view of Robinson et al. (US. 20120245505) (“Robinson”). 
Re Claim 22, Ashton discloses a drug delivery ocular implant (200, Fig. 2, ¶0031) comprising: an outer shell (210) having an open proximal end (between 228 and 230) and a distal end (close to 242), the outer shell being shaped to define an interior cavity (214); at least one therapeutic agent positioned within the interior cavity (¶0103); a material (216) covering the open proximal end (Fig. 2), the material of increased permeability to the at least one therapeutic agent relative to a permeability of the outer shell (¶0103), but it fails to specifically disclose a retention protrusion extending from the distal end of the outer shell and configured to retain the implant within an irido-corneal angle of an eye. 
However, Robinson disclose an implantable device (Fig. 6), has an outer shell (200) and a proximal opening (204) and a distal end (close to 210) and a retention protrusion (from 210 to 214) extending from the distal end of the outer shell  (Fig. 6) and capable to retain the implant within an irido-corneal angle of an eye (106, Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that the device has a retention protrusion extending from the distal end of the outer shell and configured to retain the implant within an irido-corneal angle of an eye as taught by Robinson for the purpose of anchoring the device to the right location in the anterior chamber (Robinson, ¶0058).
Re Claim 23, Ashton fails to disclose wherein the retention protrusion comprises at least one ridge.
However, Robinson disclose an implantable device (Fig. 6), has an outer shell (200) and a proximal opening (204) and a distal end (close to 210) and a retention protrusion (from 210 to 214) the retention protrusion comprises at least one ridge (210, 214, Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that the device has a retention protrusion comprises at least one ridge as taught by Robinson for the purpose of anchoring the device to the right location in the anterior chamber (Robinson, ¶0058).
Re Claim 24, the modified Ashton discloses wherein at least one orifice is positioned on the proximal end of the outer shell (orifice at 224, between 228 and 230, Ashton).
Re Claim 26, the modified Ashton discloses wherein the permeability of the material is configured to modulate a release rate of the at least one therapeutic agent (¶0103, Ashton).
Re Claim 27, the modified Ashton discloses wherein the at least one therapeutic agent comprises one or more of prostaglandins, prostaglandin analogs, alpha- blockers, beta-blockers and combinations thereof (¶0109, alpha or beta blockers, Ashton).  
Re Claim 28, the modified Ashton discloses wherein said at least one therapeutic agent is selected from the group consisting of: latanoprost, travoprost, timolol, and brimonidine (timlol is beta-blocker, ¶0109, Ashton).  
Re Claim 31, Ashton fails to disclose wherein the retention protrusion is configured to anchor to an ocular tissue.  
However, Robinson disclose an implantable device (Fig. 6), has an outer shell (200) and a proximal opening (204) and a distal end (close to 210) and a retention protrusion (from 210 to 214) the retention protrusion comprises at least one ridge (210, 214, Fig. 6) and the retention protrusion is configured to anchor to an ocular tissue (¶0057-¶0058, Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that the device has a retention protrusion which configured to anchor to an ocular tissue as taught by Robinson for the purpose of anchoring the device to the right location in the anterior chamber (Robinson, ¶0058).
Re Claim 32, Ashton fails to disclose wherein the ocular tissue comprises the sclera 
However, Robinson disclose an implantable device (Fig. 6), has an outer shell (200) and a proximal opening (204) and a distal end (close to 210) and a retention protrusion (from 210 to 214) the retention protrusion comprises at least one ridge (210, 214, Fig. 6) and the retention protrusion is configured to anchor to an ocular tissue /sclera (116, ¶0054, Robinson).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that the device is anchored to the ocular tissue which comprises the sclera as taught by Robinson for the purpose of anchoring the device to the right location in the anterior chamber (Robinson, ¶0058).
Re Claim 33, the modified Ashton discloses wherein the implant is configured to elute the at least one therapeutic agent through the material for targeted delivery to an anterior chamber of the eye (¶0028, Ashton).  
Re Claim 34, the modified Ashton discloses wherein the implant is shaped and sized so as to be suitable for implantation within an anterior chamber of the eye (¶0028, Ashton).  
Re Claim 35, the modified Ashton discloses wherein the outer shell is biodegradable (¶0060, Ashton).   
Re Claim 36, the modified Ashton discloses wherein the material is biodegradable (¶0040, Ashton).   
Claims 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton in view of Robinson and further in view of Haffner et al. (US. 20120165933) (“Haffner”). 
Re Claim 29, Ashton in view of Robinson fails to disclose wherein the at least one therapeutic agent is an anti-vascular endothelial growth factor (anti-VEGF) drug. 
However, Haffner teaches the therapeutic agent is an anti- vascular endothelial growth factor (anti- VEGF) drug (¶0114).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton in view of Robinson so that the at least one therapeutic agent is an anti-vascular endothelial growth factor (anti-VEGF) drug as taught by Haffner for the purpose of reducing the intraocular pressure within the eye and treatment of glaucoma (Haffner, ¶0003).
Re Claim 30, Ashton in view of Robinson fails to disclose wherein the anti-VEGF drug is selected from the group consisting of: ranibizumab, bevacizumab, pegaptanib, sunitinib, and sorafenib.  
However, Haffner teaches the therapeutic agent is an anti- vascular endothelial growth factor (anti- VEGF) drug which it is selected from the group consisting of: ranibizumab, bevacizumab, pegaptanib, sunitinib, and sorafenib (¶0114).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton in view of Robinson so that the anti-VEGF drug is selected from the group consisting of: ranibizumab, bevacizumab, pegaptanib, sunitinib, and sorafenib as taught by Haffner for the purpose of reducing the intraocular pressure within the eye and treatment of glaucoma (Haffner, ¶0003).
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 4-5 with regards to claim 22 that both arts Ashton and Robinson do not discloses a retention protrusion extending from the distal end of the outer shell and configured to retain the implant within an irido-corneal angle of an eye. This is found not persuasive as Robinson discloses this limitation wherein a retention protrusion (portion from 210 to 214) extending from the distal end of the outer shell  (close to 210) and configured to retain the implant within an irido-corneal angle of an eye (Fig. 6). Note: the applicant is asked to further define the retention protrusion structurally and relative location of the implanting the device.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783       

/Lauren P Farrar/            Primary Examiner, Art Unit 3783